 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1237 
In the House of Representatives, U. S.,

April 14, 2010
 
RESOLUTION 
Honoring the life of Wilma Pearl Mankiller and expressing condolences of the House of Representatives on her passing. 
 
 
Whereas Wilma was born November 18, 1945, at Hastings Indian Hospital in Tahlequah, Oklahoma, and had her roots planted deep in the rural community of Mankiller Flats in Adair County, Oklahoma, where she spent most of her life; 
Whereas at age 10, her family moved to San Francisco as part of the Bureau of Indian Affairs Relocation Program where she lived for two decades before returning to Oklahoma in 1977; 
Whereas upon returning to Oklahoma, Wilma found a job as a community coordinator at the Cherokee Nation capital and enrolled in graduate courses at the University of Arkansas in Fayetteville; 
Whereas in 1983 Wilma ran for the office of Deputy Chief alongside Ross Swimmer, then Principal Chief of the Cherokee Nation, and the two won the election and took office in August, 1983; 
Whereas on December 5, 1985, Wilma was sworn in to replace Chief Swimmer as Principal Chief of the Cherokee Nation, making her the first female to hold the office; 
Whereas Wilma was formally elected to serve as the first female Principal Chief of the Cherokee Nation in 1987, and was overwhelmingly re-elected in 1991; 
Whereas during her time as Principal Chief, Wilma focused on education and health care, overseeing the construction of new schools, job-training centers, health clinics, community development, and a award winning housing and water projects in low-income communities; 
Whereas over the course of her three terms, Wilma made great strides to reinstate the traditional Cherokee culture and values, especially the role of women, reinvigorating the Cherokee Nation through community development projects where men and women work collectively for the common good; 
Whereas during Wilma’s tenure she transformed the Nation-to-Nation relationship between the Cherokee Nation and the Federal Government, met with Presidents Reagan, Bush, and Clinton to present critical tribal issues, and co-chaired a national conference between tribal leaders and cabinet members, which helped facilitate the establishment of an Office of Indian Justice within the U.S. Department of Justice; 
Whereas upon leaving office Wilma continued her endeavors, serving on several philanthropic boards, including 12 years on the board of trustees of the Ford Foundation, 4 years on the Board of the Ms. Foundation for Women, and 4 years on the board of the Seventh Generation Fund and the board of the Freedom Forum and its subsidiary, the Newseum; 
Whereas Wilma presented more than 100 lectures on the challenges facing Native Americans and women in the 21st century and she served as the Wayne Morse Professor at the University of Oregon for the fall semester of 2005 where she taught class on tribal government, law, and life; 
Whereas Wilma held Honorary Doctorate Degrees from Yale University, Dartmouth College, Smith College, Mills College, Northern Arizona University, University of Oklahoma, Oklahoma City University, Oklahoma State University, Tulsa University, Drury College, Saint Mary-of-the-Woods College, Rhode Island College, New England University, and Northeastern State University; 
Whereas Wilma held many honors, including the Montgomery Fellowship, Dartmouth College; The Chubb Fellowship, Timothy Dwight College, Yale University; San Francisco State University, Hall of Fame; an Francisco State Alumna of the Year (1988), International Women of Distinction Award, Alpha Delta Kappa, Oklahoma Hall of Fame, Oklahoma Women’s Hall of Fame, National Women’s Hall of Fame, International Women’s Forum Hall of Fame, Minority Business Hall of Fame, and she was awarded the Presidential Medal of Freedom by then President Bill Clinton for her vision and commitment to a brighter future for all Americans; 
Whereas Wilma published several works, including Every Day is a Good Day, Fulcrum Publishing 2004, Mankiller: A Chief and Her People, co-authored, St. Martin’s Press 1993, A Reader’s Companion to the History of Women in the U.S., co-edited, Houghton-Mifflin 1998, and she contributed to many other publications, including an essay for Native Universe, the inaugural publication of the National Museum of the American Indian; 
Whereas upon the announcement of her diagnoses in March of 2010, Wilma offered words of inspiration: I want my family and friends to know that I am mentally and spiritually prepared for this journey; a journey that all human beings will take at one time or another. I learned a long time ago that I can’t control the challenges the Creator sends my way but I can control the way I think about them and deal with them. On balance, I have been blessed with an extraordinarily rich and wonderful life, filled with incredible experiences. And I am grateful to have a support team composed of loving family and friends. I will be spending my time with my family and close friends and engaging in activities I enjoy. It’s been my privilege to meet and be touched by thousands of people in my life and I regret not being able to deliver this message personally to so many of you; 
Whereas Chief Mankiller’s final days were not marred by the impending sorrow of her departure, but glowing reminiscence of her influence in years past; and 
Whereas Chief Mankiller passed away in the morning hours of April 6, 2010, at her home in rural Adair County, Oklahoma: Now, therefore, be it 
 
That the House of Representatives expresses— 
(1)gratitude to Wilma Mankiller for her significant contributions to the Nation, an inspiration to women in Indian Country and across America, and for leaving a profound legacy that will continue to encourage and motivate all who carry on her work; and 
(2)deep sorrow at the passing of Chief Mankiller and condolences to her friends and family, especially her husband Charlie and two daughters, Gina and Felicia, as well as the Cherokee Nation and all those who knew her and were touched by her good works. 
 
Lorraine C. Miller,Clerk.
